DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-5, 8, 15, and 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/30/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the language of Claim 12 with the barrier centered between the first and second side walls allowing space for trays to be positioned between the barrier and the first and second side walls must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "the first and second ducts" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 9-14, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulz (US Patent 4180125).
For Claim 1, figures 1-5 of Schulz ‘125 disclose a galley cart (10) comprising: walls defining an interior cavity extending between a front and a rear of the galley cart, the interior cavity extending between a top and a bottom end; a supply port (104) in flow communication with the interior cavity; a return port (106) in flow communication with the interior cavity; and a barrier (116, 32, and 44) positioned between the supply port and the return port within the interior cavity of the cart defining a supply chamber in flow communication with the supply port and a return chamber in flow communication with the return port, the supply chamber being in flow communication with the return chamber around the barrier, the supply chamber configured to receive galley cart trays (54) and the return chamber configured to receive galley cart trays, the barrier controlling airflow through the interior cavity from the supply chamber to the return chamber.
For Claim 2, figures 1-5 of Schulz ‘125 disclose that the supply and return port are positioned immediately adjacent each other with the barrier (116) extending into the interior cavity at a location between the supply port and the return port.
For Claim 3, figures 1-5 of Schulz ‘125 disclose that the supply and return port are vertically stacked immediately adjacent each other along the rear of the galley cart with the barrier (116) extending from the rear at a location between the supply port and the return port.
For Claim 6, figures 1-5 of Schulz ‘125 disclose that the barrier forces airflow through the entire interior cavity between the supply port and the return port to pass over each of the trays in the supply chamber and each of the trays in the return chamber.
For Claim 7, figures 1-5 of Schulz ‘125 disclose that the barrier (32, 44, and 116) includes a horizontal barrier extending horizontally at least partially between the rear and the front of the galley cart and a vertical barrier extending vertically at least partially between the top and bottom end.
For Claim 9, figures 1-5 of Schulz ‘125 disclose that the barrier (116) extends from the rear into the interior cavity.
For Claim 10, figures 1-5 of Schulz ‘125 disclose that the barrier (44) is movable within the interior cavity.
For Claim 11, figures 1-5 of Schulz ‘125 disclose that the barrier (32, 44, and 116) is approximately centered between the front and the rear allowing space for a tray to be positioned in the interior cavity forward of the barrier and allowing space for a tray to be positioned in the interior cavity rearward of the barrier.
For Claim 12, figures 1-5 of Schulz ‘125 disclose that the walls include a first side wall (12) and a second side wall (14) extending between the front and the rear, the barrier being approximately centered between the first side wall and the second side wall allowing space for trays to be positioned in the interior cavity between the barrier and the first side wall and allowing space for trays to be positioned in the interior cavity between the barrier and the second side wall. 
For Claim 13, figures 1-5 of Schulz ‘125 disclose that the supply port and the return port are provided in a rear wall at the rear of the galley cart. 
For Claim 14, figures 1-5 of Schulz ‘125 disclose that the supply chamber is positioned above the return chamber, the supply chamber extending along the top end.
For Claim 16, figures 1-5 of Schulz ‘125 disclose a galley comprising: a rear wall; a mid-wall oriented with respect to the rear wall; a cart compartment at least partially defined by the rear wall and the mid-wall, the cart compartment being configured to receive at least one galley cart; a supply duct (104) extending to the cart compartment to supply cooled airflow to the cart compartment; a return duct (106) extending to the cart compartment to return the cooled airflow from the cart compartment; and a galley cart (10) received in the cart compartment, the galley cart including walls defining an interior cavity extending between a front (20) and a rear (22) of the galley cart, the interior cavity extending between a top end (16) and a bottom end (18), the galley cart including a supply port in flow communication with the supply duct and a return port in flow communication with the return duct, and the galley cart including a barrier (32, 44, and 116) positioned between the supply port and the return port within the interior cavity of the cart defining a supply chamber in flow communication with the supply port and a return chamber in flow communication with the return port, the supply chamber being in flow communication with the return chamber around the barrier, the supply chamber configured to receive galley cart trays and the return chamber configured to receive galley cart trays, the barrier controlling airflow through the interior cavity from the supply chamber to the return chamber. 
For Claim 18, figures 1-5 of Schulz ‘125 disclose that the first and second ducts are positioned along the rear wall.
For Claim 20, figures 1-5 of Schulz ‘125 disclose that the supply and return port are positioned immediately adjacent each other with the barrier (116) extending into the interior cavity at a location between the supply port and the return port. 

Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        6/18/2022